

116 HR 5612 IH: Small Business and Community Investments Expansion Act of 2020
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5612IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Ms. Gabbard introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Home Loan Bank Act to allow for advances to certain community development
			 financial institutions and credit unions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business and Community Investments Expansion Act of 2020. 2.Expanding the purposes of advances and collateral available to certain community development financial institutions and credit unions (a)In generalSection 10(a) of the Federal Home Loan Bank Act (12 U.S.C. 1430(a)) is amended—
 (1)in paragraph (2)(B), by inserting , eligible community development financial institution, or eligible insured credit union after community financial institution; and (2)in paragraph (3)(E), by inserting , eligible community development financial institution, or eligible insured credit union after community financial institution.
 (b)DefinitionsSection 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422) is amended by adding at the end the following:
				
 (13)Eligible community development financial institutionThe term eligible community development financial institution means an entity that— (A)has been certified as a community development financial institution (as such term is defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994) by the Secretary of the Treasury; and
 (B)satisfies the average total assets threshold requirement for a community financial institution set forth in paragraph (10).
 (14)Eligible insured credit unionThe term eligible insured credit union means an insured credit union (as defined in section 101 of the Federal Credit Union Act) that satisfies the average total assets threshold requirement for a community financial institution set forth in paragraph (10).
					.
			